                              Case 2:20-cv-01101-JCM-VCF Document 9
                                                                  8 Filed 07/02/20
                                                                          06/29/20 Page 1 of 2


                       1     ADAM GANZ, ESQ.
                             Nevada Bar No. 6650
                       2     MARJORIE HAUF, ESQ.
                             Nevada Bar No. 8111
                       3     CARA XIDIS, ESQ.
                             Nevada Bar No. 11743
                       4     GANZ & H AUF
                             8950 West Tropicana, Suite 1
                       5     Las Vegas, Nevada 89147
                             Tel: (702) 598-4529
                       6
                             Fax: (702) 598-3626
                       7     e-file@ganzhauf.com
                             Attorneys for Plaintiffs
                       8
                       9                                  UNITED STATES DISTRICT COURT
                     10                                           DISTRICT OF NEVADA
                     11
                             CHRISTOPHER BURR, Individually and as
                     12      Adoptive Parent and Legal Guardian of L.B., a             CASE NO.:   2:20-cv-01101-JCM-VCF
                             Minor; and SUSAN HOY Guardian Ad Litem
                     13      for L.B., a Minor,

                     14                             Plaintiffs,

                     15      vs.

                     16      CLARK COUNTY DEPARTMENT OF
                             FAMILY SERVICES; COUNTY OF CLARK,
                             a Political Subdivision of the State of Nevada;             STIPULATION AND ORDER FOR
                     17
                             HEATHER MUMMEY, individually, and in her                  DISMISSAL OF PLAINTIFFS’ CLAIMS
                     18      official capacity; TIM BURCH, individually,                   AGAINST CLARK COUNTY
                             and in his official capacity; ROE CLARK                   DEPARTMENT OF FAMILY SERVICES,
                     19      COUNTY DEPARTMENT OF FAMILY                                            ONLY
                             SERVICES EMPLOYEES I through X,
                     20      individually and in their official capacities;
                             JONEL KAYE REPOLLO QUERRER,
                     21      individually; DOES I through XX; and ROE
                             CORPORATIONS I through XX, inclusive,
                     22
                                                    Defendants.
                     23
                                    IT IS HEREBY STIPULATED by and between the parties hereto, by and through their
                     24
                             respective counsel of record, that Plaintiffs’ claims against Defendant Clark County Department of
                     25

                     26      Family Services may be dismissed with prejudice, with each of the parties to bear their own

                     27      attorney’s fees and costs.
                     28

8950 W. Tropicana Ave., #1
     Las Vegas, NV 89147
    Phone: (702) 598-4529                                                Page 1 of 2
       Fax: (702) 598-3626
                              Case 2:20-cv-01101-JCM-VCF Document 9
                                                                  8 Filed 07/02/20
                                                                          06/29/20 Page 2 of 2


                       1                                                                 Burr, et al v. County of Clar, et al
                                                                                       Case No.: 2:20-cv-01101-JCM-VCF
                       2
                             Dated this 29th day of June, 2020.                     Dated this 29th day of June, 2020.
                       3

                       4     GANZ & HAUF                                            WEINER LAW GROUP, LLC.

                       5     /s/ Marjorie Hauf                                      /s/ Jason Weiner
                             _________________________                              _________________________
                       6     MARJORIE HAUF, ESQ.                                    Jason G. Weiner, Esq.
                             Nevada Bar No. 8111                                    2820 W. Charleston Blvd., #35
                       7
                             CARA XIDIS, ESQ.                                       Las Vegas, Nevada 89102
                       8     Nevada Bar No. 11743                                   Attorneys for Defendant
                             8950 W. Tropicana Ave., Ste. 1                         Jonel Kaye Repollo
                       9     Las Vegas, Nevada 89147                                Querrer
                     10      Dated this 29th day of June, 2020.
                     11
                             OLSON CANNON GORMLEY & STOBERSKI
                     12
                             /s/ Felicia Galati
                     13      _________________________
                             Felicia Galati, Esq.
                     14      9950 West Cheyenne Avenue
                     15      Las Vegas, Nevada 89129
                             Attorneys for Defendants
                     16      Clark County Department of Family Services,
                             Clark County, Heather Mummey, & Tim Burch
                     17
                                    IT IS SO ORDERED.
                     18
                                           July___
                                    Dated this  2, 2020.
                                                   day of _____________, 2020.
                     19

                     20
                                                                              _______________________________
                     21                                                       DISTRICTSTATES
                                                                              UNITED   COURT DISTRICT
                                                                                               JUDGE    JUDGE
                     22

                     23
                     24

                     25

                     26

                     27

                     28

8950 W. Tropicana Ave., #1
     Las Vegas, NV 89147
    Phone: (702) 598-4529                                             Page 2 of 2
       Fax: (702) 598-3626
